DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant has argued that the cited prior art fails to provide for the new limitations of the reservoir having a port configured to change from an closed position to an open position in response to a stimulus, however the new prior art of Lefkowitz et al. in combination with the previously cited art provides for the new claim limitations. Applicant has not provided any further arguments beyond addressing the new claim limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Further this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “means for releasing at least a portion of the agent from the appliance when the agent is injected into the reservoir”, in combination with the new language of “the reservoir comprises a port…wherein the port in operation releases the agent” in claim 22 which makes it clear that the means for releasing is the “port”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5, 8, and 13-23, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0182218 A1) in view of Lefkowitz et al. (US 4,676,752) and further in view of Funt et al. (US 5,842,860).
Regarding claims 1, 13-15, 21, 22, and 23, Chen discloses an appliance capable of intra oral delivery of one or more agents to a patient (Title, abstract, Fig. 1 element 15), having a shell comprising a plurality of sidewalls defining a plurality of cavities shaped to receive teeth of a patient the plurality of sidewalls having an inner surface shaped to receive and apply a resilient positioning force to the teeth (paragraph [0021] lines 11-13 disclosing the appliance provides repositioning) and an external surface shaped to face away from the teeth  where the surfaces have respective shapes corresponding to the shape of the teeth (Fig. 1 element 15 is formed of a plurality of sidewalls having inner and external surfaces interacting for each cavity with shapes that corresponds to the shape of the patient teeth of element 16 such as any of the occlusal surfaces, lingual surfaces, or labial surfaces, Fig. 11 element 1150 having an external shape with a convex shape and the element 1148 being convex, thus corresponding to the convex shape of the tooth that would be received within the cavity such as in figure 10), and a reservoir integrally formed within at least one of the side walls of the shell where the reservoir is capable of receiving, storing, and releasing an agent by a port at the surface of the external surface  (Fig. 11 element 1150 formed integrally/with the sidewall element 1148, paragraph [0066] lines 7-9, paragraph [0068] lines 1-3 disclosing being formed with/integral to the surface and thus would be within the sidewall. As element 1148 is one outer surface of the sidewall of the shell and the teaching of element 1150 being formed with element 1148, thus at the same time, would make the outer surface of 1150 the actual outer surface of the sidewall of the appliance and area of element 1152 is within the sidewall of the shell itself, element 1154 being a port at the external surface),

a channel for feeding/injecting agent/venting-escaping air or gas/loading that is extending from a first side of reservoir to the external surface of the at least one sidewall and a channel for feeding/venting/loading formed within the shell and extending from a different portion of the reservoir to a second surface of the at least one of the sidewalls (Fig. 10 element 1054 and Fig. 11 element 1154), and a further channel  for feeding/injecting agent/venting-escaping air or gas/loading formed within the shell and extending from the reservoir to an external surface of the at least one of the sidewalls (Fig. 11 element 1154, Fig. 10 element 1054 with paragraph [0065] lines 1-11 disclose more than one aperture that is connected to the same receptacle/reservoir and either connects to the outer wall in a different direction to provide a different direction between the at least two apertures or one that connects to the outer wall  and one that connects to the inner wall, paragraphs [0078]-[0079] disclosing more than one passage to the receptacle, there being no structural requirement provided to the channels by their intended use terms “injection” escape” of air or gas, “feed” and “vent”, thus any one of the would be a feed channel and one of the at least others would function as a vent, with the apertures being thus to different portions of the outside wall surface to provide different directions of treatment, or also disclosing two apertures formed with one connecting to the outside of the sidewall and another connecting to the inner surface of the sidewalls both connected to the receptacle. Applicant discloses the “means for receiving an injection of the agent, the means for receiving the injection extending from a first side of the reservoir to the external surface of the at least one sidewall and configured to direct the agent toward the reservoir” as comprising only a feed channel in paragraph [0122].  Chen discloses a channel which would provide for the function claimed as being a passage and aperture in paragraph [0065] .  Because both applicant’s disclosure and Chen disclose the means as channels for performing 
Chen discloses structure substantially identical to the instant application as discussed above, including as understood by the examiner that the limitation of the port is the portion of the vent which opens onto the outer surface and is not a separate opening, but fails to explicitly disclose where the reservoir port is configured to change from a closed position to an open position in response to a stimulus, nor where the stimulus to change the position is a change in pressure as per claim 23. 
However, Lefkowitz discloses an appliance for intra oral delivery of one or more agents to a patient (Title, abstract, Fig. 4 element 10), having a shell forming a plurality of sidewalls defining a plurality of cavities shaped to receive teeth of a patient (Fig. 4 elements 22), the sidewalls having an inner surface facing teeth and an external surface shaped to face away from teeth the inner surface and external surface having respective shapes corresponding to the shape of the teeth(Fig. 5 element 46 being an inner wall that contact teeth), and a reservoir integrally formed within at least one of the side walls of the shell where the reservoir is capable of receiving, storing, and releasing an agent (Fig. 4 element 38 being a reservoir formed integral inside the sidewall of element 16), a feed channel (Fig. 4 element 42) and the reservoir having vent ending in a port that is configured to change from a closed position to an open position in response to a stimulus that is a pressure to release the agent (Fig. 4 
Therefore it would have been obvious to one having ordinary s1kill in the art before the effective filing date of the claimed invention to incorporate the vent having a port at its outer end that was configured to change from a closed position to an open position in response to a stimulus of pressure as taught by Lefkowitz into the outer opening of the vent as taught by Chen for the purpose of providing for release of the oral agent only when desired by the patient as taught by Lefkowtiz (Column lines 12-17).
Chen/ Lefkowitz discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where one channel is from a first side of the reservoir and another channel extends for a second side of the reservoir opposite the first side.
However, Funt discloses an appliance capable of intra oral delivery of one or more agents to a patient (Title, abstract, Fig. 2 element 16), having a shell forming a plurality of sidewalls defining a plurality of cavities shaped to receive teeth of a patient, the sidewalls having an inner surface facing teeth and an external surface shaped to face away from teeth the inner surface and external surface having respective shapes corresponding to the shape of the teeth(Fig. 2 element 40 interacts is formed of a plurality of sidewalls for each cavity that corresponds to the patient teeth of element 13, with an inner occlusal surface and an external surface corresponding to the occlusal shape of the teeth), and a reservoir integrally formed within at least one of the side walls of the shell where the reservoir is capable of receiving, storing, and releasing an agent (Fig. 7 element 52 formed integrally/with the sidewall of element 1 44), a first channeling formed within the shell and extending from one side of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first channel extending from one side of a reservoir to an exterior surface and a second channel extending from an opposing side of a reservoir to an exterior surface at a location further from an occlusal surface than the first channel as taught by Funt into the channels and their locations as taught by Chen/Heller for the purpose of providing for channels that would be able to control/determine the desired flow rate of the material within a reservoir as taught by Funt (column 5 lines 2-10) . 
Regarding claims 1, 13-15, 21, and 22 the limitations of release, feed, inject, escape for air and vent in relation to the channels or port configuration, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). As there is no further recited structure beyond “channels” or “port” to provide such configurations then any prior art with any type of channel or port will provide for the configured to intended use language until applicant links any further structure limitation.
Regarding claim 2, Chen further discloses where the channel is integrally formed within the shell (paragraph [0066] disclosing “ in some embodiment where the appliance and the release agent receptacle are formed integrally”).

Regarding claim 4, Chen further discloses where the reservoir is filled with a porous second material (paragraph [0027] lines 12-14, Fig. 11 element 1152).
Regarding claim 5, Chen further discloses where the second porous material is degradable to release an agent by diffusion (paragraph [0026] lines 1-8).
Regarding claim 8, Chen further discloses where the reservoir has a universal port (Fig. 11 element 1154 which would allot inlet and outlet).
Regarding claims 16-18, Chen/Heller/Funt discloses the claimed invention including Chen disclosing the lengths of the channels being controlled by the thickness of the material of the shell and that their size would be a result of the desired amount, speed, direction or other characteristics of the release off the material (paragraph [0079] lines 1-9) but failed to explicitly disclose that the length/thickness of the channels was 100-200 microns nor that the diameter of the two channels on opposite sides of the reservoir would be about 50-100 microns. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the length of the channel to be about 100-200 microns or the diameters of the channels to be about 50-100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and Chen fully indicates such general conditions as cited (paragraph [0079] lines 1-9).  In re Aller, 105 USPQ 233.
Regarding claims 19 and 20, Chen/Lefkowitz /Funt as combined discloses structure substantially identical to the instant application as discussed above and Chen furthers disclose use of a clear semi-permeable membrane covering an opening of a reservoir (paragraph 0040] lines 1-3, Fig. 2a element 
However, Funt further discloses coating layers to cover and seal openings of the vent/feed channels (Fig. 4 elements 32). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate  thus of a coating layer to cover and seal openings of the feed/vent channels as taught by Funt into the location of the clear permeable membrane to be over the channel openings as taught by Chen/Lefkowitz /Funt for the purpose of providing a manner of retaining material within the reservoir during shipping as well as to adjust or control the flow rate from the channels during use as taught by Funt (column 5 lines 23-41).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0182218 A1) in view of Lefkowitz et al. (US 4,676,752) in view of Funt et al. (US 5,842,860) as modified above and further in view of Healy et al. (US 5,723,508).
Chen/Lefkowitz /Funt discloses structure identical to the instant application as discussed above but fails to explicitly disclose where the porous material has pore diameter in the range of 50 micrometers to about 1 nanometer, or where the pores have the same or different diameters.
However, Healy discloses bio absorbable scaffolds made of polymer (column 1 lines 65-67 for delivery of therapeutic agents in a material having various pore diameters in the range of 35-9 micrometers, see table 2).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various pores within the range of 50microns-1 nanometer as taught by Healy into the porous material as taught by Chen/Lefkowitz /Funt for the purpose of providing for a porosity that can be controlled for desired application and the sustained release controlled by the pores as taught by Healy (column 2 lines 5-43) and supported by the disclosure . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772